Citation Nr: 1019666	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-11 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1969.  He had active service with the New York Army National 
Guard from March 1996 to March 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Buffalo, New York.  The Veteran has since moved to the 
jurisdiction of the RO in San Diego, California; that 
facility retains jurisdiction.

The issue of entitlement to service connection for a 
bilateral foot disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The competent evidence, overall, demonstrates that the 
Veteran does not have a current acquired psychiatric disorder 
that was incurred in or aggravated by service.

2.  A valid diagnosis of PTSD based upon corroborated in-
service stressors is not of record.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder to 
include PTSD is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in January 2005, September 2005, March 
2006, and June 2006.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO also provided 
assistance to the appellant as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.  The RO obtained VA and 
Social Security Administration records and the Veteran 
provided private treatment records and letters in support of 
his claim.  

The RO has made repeated attempts to obtain the Veteran's 
service treatment records from his second period of active 
service.  In cases where the Veteran's service treatment 
records (or other pertinent records, for that matter) are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his or her case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  VA must also provide an explanation to the 
appellant regarding VA's inability to obtain his or her 
service treatment records.  Dixon v. Derwinski, 3 Vet. App. 
261 (1992). The Court also has held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 
39 (2000).  In March 2009, following repeated unsuccessful 
attempts to obtain the Veteran's service treatment records 
from his second period of active service, the RO formally 
determined that these records were not available for review.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination need not be obtained as there 
is no evidence that the Veteran's pre-existing psychiatric 
disorder was aggravated by service in any way by active 
service.  And a VA examination could not provide a basis upon 
which to grant this claim.  There also is no competent 
evidence of an in-service stressor.  Service connection for 
an acquired psychiatric disorder, to include PTSD, cannot be 
granted in the absence of an in-service stressor and an 
after-the-fact medical opinion cannot serve as the basis for 
corroboration of an in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).  

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board will proceed to adjudicate the 
appellant's claim on the merits.

The Veteran filed a service connection claim for PTSD.  He 
later claimed depression and anxiety as well.  As explained 
below, the claim will be addressed as a single service 
connection claim for an acquired psychiatric disorder that 
includes PTSD. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Certain chronic diseases, including 
psychoses, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regarding the Veteran's claim of depression and anxiety, 
there has been evidence submitted indicating that the Veteran 
has a current psychiatric disorder.  He has been diagnosed 
consistently with bipolar affective disorder since September 
1988.  Based on this evidence, the first requirement of 
service connection, that a current disability exists, is 
fulfilled.  

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a Veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (holding that recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (holding that a lay person's account of what a 
physician may or may not have diagnosed is insufficient to 
support a conclusion that a disability preexisted service); 
Crowe v. Brown, 7 Vet. App. 238 (1994) (finding that 
supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also Leshore v. 
Brown, 8 Vet. App. 406 (1995) (finding that the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (holding that evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat Veteran to establish an 
increase in disability).   

The Board finds that the presumption of soundness is 
rebutted.  The medical records related to the pre-existing 
acquired psychiatric disorder are clear evidence that such 
disorder existed prior to service.  The evidence, including 
pre-service treatment records, indicates that the Veteran has 
been diagnosed with and treated for bipolar affective 
disorder consistently since September 1988.  The question 
becomes whether the pre-existing acquired psychiatric 
disorder was aggravated by active service.  The service 
treatment records (STRs) for the Veteran's second period of 
active service have been deemed unavailable, according to a 
formal finding in March 2009.  There was no complaint of 
increased severity of bipolar symptoms after separation from 
service in March 2002, providing evidence against this claim.

The Veteran was hospitalized for bipolar disorder with mixed 
psychotic features and continuous alcohol and nicotine 
dependence in November 2000.  The discharge summary from 
Olean General Hospital related the Veteran's difficulties to 
partner relational problems and job and family stressors.

The Veteran was hospitalized again for depressive symptoms in 
October 2002 and sought regular treatment with psychiatrist 
Dr. G. beginning in November 2002.  His diagnoses were 
identical to those prior to and during service, specifically 
bipolar affective disorder, depressive type; alcohol 
dependence and nicotine dependence.  

Importantly, the Veteran made absolutely no reference to 
service or any aggravation of his bipolar symptoms during 
service, providing highly probative factual evidence against 
his own claim at this time.  Notably, although the Veteran's 
post-service treatment records include occasional notations 
regarding his brief service at Ground Zero in New York in 
October 2002, his aggravating factors repeatedly focus on his 
job and family difficulties, clearly and unmistakably 
indicating that his pre-existing psychiatric disorder 
evidently did not worsen in service.

Such records provide clear and unmistakable evidence that an 
acquired psychiatric disorder existed prior to service.  The 
Board therefore finds that medical evidence before service 
clearly and unmistakably demonstrates that the Veteran had a 
pre-existing acquired psychiatric disorder prior to his 
second entry into service in March 1996.  The Board finds 
that the Veteran's assertion of "depression and anxiety due 
to service" does not concur with the service records and the 
Veteran's own prior statements regarding his claim for an 
acquired psychiatric disorder.  The Board finds that service 
and post-service treatment records provide highly probative 
evidence against this claim.

Moreover, while the Board does not doubt the sincerity of the 
Veteran's current belief that his symptoms were exacerbated 
by his time in service, the evidence contains some 
inconsistencies (as cited above) that diminish the 
reliability of the Veteran's current recollections.  Based on 
the Veteran's conflicting statements, the Board finds that 
the Veteran is not credible to the extent that he reports the 
onset of any depression or anxiety in service.  Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, 
facial plausibility of the testimony, and the consistency of 
the witness testimony."). 

The VA must also show by clear and unmistakable evidence that 
the Veteran's psychiatric disability was not aggravated by 
service.  As stated above, aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to manifestations of the disability prior to, during, and 
subsequent to service.  There is no evidence of a sustained 
increase in this disability during service and significant 
evidence against such a finding (as cited above).   

After separation from service, the Veteran resumed 
psychiatric treatment following a hospital admission for 
depression in October 2002 with Dr. G.  In a May 2006 letter, 
Dr. G. stated the Veteran's diagnosis of bipolar disorder, 
most recent episode of depression.  Dr. G. noted that the 
Veteran was hospitalized in October 2002 and "at that time 
PTSD was also noted", which contradicts the medical records 
at that time.  Dr. G. stated that "bipolar illness and PTSD 
can both be present on the Axis I diagnosis.  It is likely as 
not that PTSD is also present."  The Board finds that this 
opinion is entitled to minimal probative weight, as there is 
no indication whatsoever that the Veteran's pre-existing 
bipolar disorder was aggravated by service.  The PTSD branch 
of this claim will be addressed below.

The Veteran has also sought treatment with S.L., a licensed 
social worker.  The treatment records from S.L. include an 
initial assessment in November 2002 of bipolar I disorder, 
most recent episode depression, moderate; alcohol dependence 
in remission, and rule-out PTSD.  Throughout the treatment 
records, PTSD is not cited again.  S.L. submitted a treatment 
letter in September 2005 noting that she had treated the 
Veteran through two cycles of therapy upon being referred 
after hospitalization.  The letter indicated that the 
Veteran's diagnoses included bipolar I disorder, alcohol 
dependence in remission, and "some PTSD from experiences in 
New York clean up in October 2001."  The social worker noted 
that the Veteran's stressors included "his time with the 
National Guard doing search and recovery" and opined that 
the Veteran's history of bipolar and alcoholism made him 
"more vulnerable to PTSD symptoms."

S.L. submitted another letter in April 2006 noting that, 
although she indicated on initial evaluation a rule-out 
assessment of PTSD, she "did conclude that [the Veteran] did 
have PTSD on Axis 1."  She noted that the two diagnoses, 
bipolar and PTSD, "are intertwined which complicates 
treatment.  His PTSD symptoms were not always apparent but 
were more likely to affect him at anniversary times and other 
times when there were reminders on television, in newspapers, 
and other media."  The Board finds this opinion is entitled 
to minimal probative weight, as there is no indication that 
the Veteran's bipolar disorder was aggravated by service.

The Veteran was afforded a World Trade Center examination in 
December 2002.  He reported serving 12 days on site of the 
World Trade Center in October 2001.  He reported that he 
served the first two days as security Ground Zero and the 
following ten days as security on the Brooklyn Bridge.  He 
reported no direct contact with body parts or blood-borne 
pathogens.  The Veteran reported a long history of recurrent 
depression and stated that his symptoms were aggravated by 
"work-related stresses".  The Board finds that this report 
is entitled to some probative weight, as there is no 
indication that the Veteran's pre-existing acquired 
psychiatric disorder was aggravated by his time in service.

The Court has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the 
Veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e.g., Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (finding that reliance on a Veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the Veteran).  In this case, the Board 
rejects the Veteran's statements that he incurred an acquired 
psychiatric disorder in service and that his pre-existing 
psychiatric disorder worsened because of service.  The 
evidence that the Board finds probative entirely disputes 
both contentions.

In summary, the Board finds that the medical records, 
indicating a disability that was medically indicated to exist 
prior to service and was not aggravated by service, provide 
evidence against this claim.  The Board must find that the 
service and post-service medical record, indicating a 
disorder that existed prior to service and was not aggravated 
by or progressed during service, clearly and unmistakably 
outweighs the Veteran's lay contention that he has an 
acquired psychiatric disorder as the result of his service or 
aggravated by service. 

Because the acquired psychiatric disorder is intertwined with 
the Veteran's diagnosed PTSD, the Board is addressing the 
issues on appeal as one claim.  In this regard, the Board 
notes that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat Veterans).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

The fact that a Veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In other words, the 
Veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in 
every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Evidence submitted in support of this claim includes private 
treatment records as well as stressor statements from the 
Veteran.  

The record indicates that the Veteran's diagnosis of PTSD is 
not consistent.  The first possible diagnosis of PTSD was in 
November 2002 by social worker S.L., a rule-out diagnosis 
that was not repeated in subsequent treatment records.  The 
notation of "rule-out" does not equate with a meeting of 
the diagnostic criteria for a breathing-related sleep 
disorder, however.  Rather it merely raised the possibility 
of the disorder; it clearly is not a confirmed diagnosis.  
PTSD was cited in opinion letters from S.L. and psychiatrist 
Dr. G. in April 2006 and May 2006, respectively, despite not 
appearing in any treatment records by either provider.  PTSD 
was later cited in a VA discharge summary in February 2009.  
This diagnosis never has been confirmed by a complete mental 
health evaluation.  The treatment records cited above 
resulted in the Axis I diagnoses of bipolar disorder, alcohol 
dependence, and nicotine dependence.  The December 2002 World 
Trade Center examination cited above included no reference at 
all to PTSD.  The Board finds that the VA and private 
treatment records reveal a highly questionable diagnosis of 
PTSD.

The Veteran served briefly in New York City as security at 
Ground Zero following the attacks of September 11, 2001.  The 
evidence, including the medals and commendations awarded to 
the Veteran, does not demonstrate that the Veteran was 
engaged in combat with the enemy.  In such cases, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1991); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Due to the Veteran's 
lack of combat indicated in the service records, or any other 
objective record, his testimony alone is insufficient proof 
of a claimed in-service stressor.  38 C.F.R.  § 3.304(f).  
Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The Veteran has been given 
a diagnosis of rule-out PTSD due to an in-service stressor 
which has not been verified.  

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the Veteran has cited in-service stressors.  
He reported that he was involved in security and clean up 
service at Ground Zero after the World Trade Center disaster.  
He reported that he was involved in the removal of bodies, 
citing that he helped remove 12 bodies his first day on duty.  
He reported that he was involved in the cleaning up of body 
parts and was overwhelmed by the immense destruction and the 
"sounding devices" used to find bodies in the wreckage.  

Based on the Veteran's statements, his cited stressors are 
not verified by JSRRC.  The Veteran did not provide any 
names, specific dates or information with which his 
participation in the occurrence of the events can be 
verified, and his statements are highly contradictory.  He 
reported in his December 2002 World Trade Center examination 
that he had no direct contact with body parts or blood-borne 
pathogens.  His October 2005 statements of helping to remove 
12 bodies on his first day on duty as security at Ground Zero 
conflicts with his earlier report.  The Veteran's evidence of 
service at or near Ground Zero does not confirm a stressor.  
Being in or near a combat zone does not prove "combat with 
the enemy", and serving at a disaster site does not prove 
direct contact with bodies or body parts.  Indeed, an April 
2009 VA memorandum cited a formal finding of a lack of 
information available for corroboration of the Veteran's 
cited stressors, finding that the Veteran's statements are 
inconsistent with his unit assignment at the time of the 
claimed stressors. 

The Board finds that the Veteran's service connection claim 
for PTSD fails on several grounds.  Most importantly, the 
Veteran has not cited any in-service stressors capable of 
corroboration by the Joint Services Records Research Center 
(JSRRC).   The record does not confirm any of the Veteran's 
claimed stressors and the Board can find no basis on which it 
could request that the JSRRC attempt corroboration of such 
stressors. Additionally, although the Veteran alleges a 
combat-related stressor, his service personnel records and DD 
Form 214 and other submitted evidence do not reflect combat 
with the enemy or direct involvement in disaster clean-up.  
In summary, the Veteran has provided insufficient evidence 
for verification of the claimed stressors by the JSRRC.  The 
Board finds that there is insufficient evidence to 
demonstrate that the Veteran engaged in combat with the enemy 
or to confirm a stressor in service that caused PTSD.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder to include PTSD.  As the preponderance 
of the evidence is against the Veteran's claim, the benefit-
of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD is denied.


REMAND

With regard to the claim of service connection for a 
bilateral foot disorder, the first available evidence of 
treatment for a bilateral foot disability is a VA treatment 
record from October 2001.  At that time, the Veteran reported 
a history of heel spur and similar pain in his feet 10 years 
earlier.  In November 2001, he was diagnosed with calcaneal 
spurring, degenerative changes of the right first 
metatarsophalangeal joint, and questionable fracture of the 
base of the left fifth metatarsal.  In April 2002, he was 
diagnosed with plantar fasciitis with heel spurs.  In July 
2003, he was diagnosed with multiple comminuted fractures of 
the proximal phalanx of the right fifth toe.  In April 2004, 
he was found to have a midshaft oblique fracture of the right 
second metatarsal.  In September 2004, he was diagnosed with 
hallux abducto valgus and metatarsus primus varus of the 
right foot.  

In a December 2002 World Trade Center examination, the 
Veteran stated that he developed pain in his feet with 
prolonged standing in service.  He reported that the right 
foot pain abated but he underwent plantar fasciotomy of the 
left foot in October 2002.  The examiner noted a history of 
plantar fasciitis and opined that "the fasciitis was 
probably aggravated by his World Trade Center assignment."

The Veteran submitted an opinion letter from treating 
physician Dr. S. in April 2006.  Dr. S. stated that he had 
treated and performed surgery on the Veteran for both 
bilateral plantar fasciitis (left foot surgery in October 
2002) and hallux valgus/metatarsus primus varus (right foot 
surgery in November 2005.  Dr. S. opined that "it is likely 
as not that both conditions, along with degenerative 
arthritis, were aggravated beyond normal progression due to 
[the Veteran's] service during the World Trade Center 
incident."  In a March 2007 letter, Dr. S. clarified that 
the foot disabilities were aggravated by the Veteran's 
service "which involved 12 to 14 hours of standing on 
concrete and pavement each day."

The Board finds that these opinions regarding the aggravation 
of the Veteran's pre-existing bilateral foot disability meet 
the low threshold explained in McLendon, supra, regarding VA 
examinations.  Accordingly, on remand, the Veteran should be 
scheduled for appropriate VA examination(s).

The RO/AMC also should attempt to obtain the Veteran's up-to-
date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and/or his service 
representative and request that they 
identify all VA and non-VA clinicians who 
have treated him for a bilateral foot 
disability since his separation from 
active service.  Obtain all VA treatment 
records that have not been obtained 
already.  Once signed releases are 
obtained from the Veteran, obtain any 
private treatment records that have not 
been obtained already.  A copy of any 
response(s), to include a negative reply 
and any records obtained, should be 
included in the claims file.  

2.  Then, schedule the Veteran for 
appropriate VA examination(s) to determine 
the nature and etiology of his bilateral 
foot disability.  The claims file must be 
provided to the examiner(s) for review.  
Based on a review of the claims file and 
the results of the Veteran's physical 
examination, the examiner(s) is asked to 
opine whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that the Veteran's bilateral 
foot disability, if diagnosed, is related 
to active service or any incident of such 
service.  The examiner(s) also is asked to 
opine whether a bilateral foot disability, 
if diagnosed, was caused or aggravated 
(permanently worsened) by active service 
or if it worsened due to the natural 
progress of the bilateral foot disability.  
A complete rationale must be provided for 
any opinion(s) expressed.  If the 
requested opinion(s) cannot be provided, 
then the examiner(s) must explain why in 
his or her examination report.

3.  Review the VA examination report(s) 
after completion to ensure that all 
questions asked of the examiner(s) were 
answered to the extent possible.  If they 
were not, return the claims folder to the 
examiner(s) and request that the questions 
be answered so that the report is adequate 
for rating purposes.

4.  Thereafter, readjudicate the claim of 
service connection for a bilateral foot 
disability.  If the benefits sought on 
appeal remain denied, the appellant and 
his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


